t c memo united_states tax_court lawrence w bartlett petitioner v commissioner of internal revenue respondent docket no filed date arthur i fixler for petitioner carmino j santaniello for respondent memorandum findings_of_fact and opinion foley judge respondent determined deficiencies in petitioner's and federal income taxes of dollar_figure and dollar_figure respectively the only issue for decision is whether disability payments to petitioner are excludable from gross_income unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact some of the facts have been stipulated and are so found at the time lawrence bartlett filed his petition he resided in warwick rhode island in mr bartlett became a firefighter for the city of warwick he served in the city's fire department for years starting out as a private and ascending to battalion chief in mr bartlett while off-duty suffered a heart attack which ended his career he then applied to the warwick board_of public safety the board for a service-connected disability pension the board administers the city's pension system section of the warwick city code the warwick code requires the board to grant a service-connected disability pension equal to percent of the firefighter's highest salary to any firefighter who becomes unfit for duty because of a heart lung or cancer-related disability to receive a service-connected disability pension under the warwick code a firefighter must establish a permanent disability and a causal connection between the disability and the firefighter's job ie that the disability is job related article ix sec_4 of the collective bargaining agreement between the city of warwick and the firefighters union however provides in pertinent part in any case where an employee covered by this agreement is disabled from performing his regular duties as a fireman because of a heart condition or respiratory ailment it shall be conclusively presumed that such disability is attributable to his employment as a member of the fire department and he shall be entitled to all of the benefits of the ordinances of the city of warwick in december of the board awarded petitioner a service- connected disability pension the only medical information that petitioner provided to the board and that the board considered related to whether petitioner could continue to perform his job for petitioner did not report any of the dollar_figure in disability pension payments he received for petitioner reported dollar_figure of the dollar_figure in disability payments he received respondent issued petitioner a notice_of_deficiency for and in the notice respondent determined that petitioner should have included in gross_income the total amount of pension payments opinion sec_104 and the regulations thereunder provide that disability payments are excludable if they are received under a statute in the nature of a workmen's_compensation_act sec_104 sec_1_104-1 income_tax regs petitioner contends that his pension payments are excludable from gross_income because the payments were received pursuant to a statute in the nature of a workmen's_compensation act--the warwick code prior to trial respondent conceded that the warwick code meets the requirements of sec_104 and contended that petitioner's pension payments were made pursuant to the collective bargaining agreement respondent maintained this position in his pretrial memorandum and during a pretrial conference call with petitioner and the court when questioned by the court at trial however respondent's counsel was unable to support his contention on brief respondent's attempt to support this contention was equally unconvincing the warwick code not the collective bargaining agreement authorized petitioner's pension cf fotis v commissioner tcmemo_1989_287 finding that payments to a disabled police officer were made pursuant to municipal law not a collective bargaining agreement contrary to respondent's contention the portion of the collective bargaining agreement that states firefighters shall be entitled to all of the benefits of the ordinances of the city of warwick merely preserves firefighters' rights under all the city's ordinances it does not authorize a service-connected disability pension thus we conclude that petitioner's pension payments were made pursuant to the warwick code not the collective bargaining agreement on brief respondent for the first time attempts to narrow the concession by asserting that the statute standing alone meets the requirements of sec_104 but that the court should construe the statute and the agreement together and hold that to comply with the legislative purpose behind the workmen's_compensation exclusion in sec_104 sec_4 should be considered as part of the warwick code we reject respondent's contention the express language of the regulations requires that the payments be made under a statute and that the statute be in the nature of a workmen's_compensation_act sec_1_104-1 income_tax regs our conclusion that the payments were made pursuant to the statute coupled with respondent's concession that the statute is in the nature of a workmen's_compensation_act compels us to hold that petitioner's payments are excludable from gross_income all other arguments raised by the parties are either moot or without merit to reflect the foregoing decision will be entered for petitioner
